 



Exhibit 10.1
(LSI LETTERHEAD) [f31781f3178101.gif]
July 2, 2007
Mr. Umesh Padval
LSI Corporation
1873 Barber Lane
Milpitas, CA 95035
Dear Umesh,
The purpose of this letter is to detail the terms of a special retention bonus
(the “Retention Bonus”) developed for you in order to provide you with a
financial incentive to remain an active employee in good standing with the
company and to achieve the performance goals set forth in this letter.
As you know, LSI recently announced that it would explore strategic options for
the Consumer Products Group (CPG) with a goal of optimizing the value of the
business for our customers, employees and shareholders. Therefore, it is
important to stay focused on delivering on our commitments to our customers and
to each other. Because your continued performance and contributions are
critical, the company is pleased to provide you with an opportunity to receive a
Retention Bonus as set forth below.
Retention Bonus
You will be eligible to receive a Retention Bonus equal to a maximum payout of
$250,000 if (a) you remain in your current position as an employee in good
standing within the CPG organization through August 31, 2007 (the “Retention
Date”), and (b) you achieve the performance goals set forth on Annex A (the
“Performance Goals”).
The Retention Bonus, if earned, will be paid in a single lump sum payment within
thirty (30) days of the Retention Date. If you do not achieve the Performance
Goals or if at any time prior to Retention Date, (1) you voluntarily terminate
your employment with the company, or (2) your employment with the company is
terminated for cause (as defined below), then your right to receive the
applicable retention payment shall lapse. If the company terminates your
employment without cause prior to the Retention Date (whether or not the
Performance Goals are achieved), then the Retention Bonus shall be deemed to be
earned, and will be paid to you in a single lump sum within thirty (30) days of
any such termination.
Solely, for the purpose of this letter, termination “for cause” shall mean the
termination of your employment by the company following the occurrence of any of
the following: (a) violation of the company’s code of conduct; (b) conviction of
(including a plea of guilty or nolo contendere) of a felony or any crime of
theft, dishonesty or moral turpitude; (c) an omission or dereliction of any
statutory or common law duty of loyalty to the company; or (d) you willfully
neglect the duties of your employment.

 



--------------------------------------------------------------------------------



 



For the purpose of any benefit calculations (i.e., 401(k), ESPP, etc.), any
payment made hereunder is not included in benefit calculations.
Any payment shall be subject to any applicable taxes, and all applicable taxes
shall be deducted from any payment that is made to you.
Employment as a Technical Advisor
On September 1, 2007, you will resign your position as EVP CPG and officer and
become a Technical Consultant to the company until March 31, 2008 at a monthly
payment of $15,000 per month, subject to you executing the company’s standard
form of Separation Agreement and General Release to include non-solicit and
non-compete covenants in the form attached as Annex B for a period ending on
3/31/2008, the date of your termination. In addition, during your term as a
Technical Advisor to the company you would continue to be eligible for all
company benefits other than vacation accrual and a car allowance.
Employment At Will
Please be aware that this letter is not an employment contract and should not be
construed or interpreted as creating an implied or expressed guarantee of
continued employment. The employment relationship is by mutual consent. This
means that you have the right to terminate your employment at any time and for
any reason. Likewise, the company reserves the right to terminate your
employment on the same basis.
Contingency of Offer
This terms and conditions set forth in this letter are contingent upon the
approval of the Compensation Committee of our Board of Directors.
Acceptance
Please acknowledge your written acceptance of this offer by signing and
returning a copy to Jon Gibson, Vice President — Human Resources.
*     *     *
We look forward to your continued contributions to the success of our company
and CPG.
Sincerely,
/s/ Jon R Gibson
Jon R Gibson
Vice President, Human Resources
Acknowledged and Agreed:
/s/ Umesh Padval
Umesh Padval
July 6, 2007

 



--------------------------------------------------------------------------------



 



Annex A
Performance Goals
1. Sale of the CPG Business
A bona fide buyer enters into a definitive purchase agreement for the purchase
of all or substantially all of the CPG business by July 15, 2007, and the
closing of any such transaction occurs on or before August 31, 2007. The
decision of whether or note to enter into any Definitive Agreement shall be in
the sole and absolute discretion of the company and its Board of Directors.
2. Alternative Transaction
If the business is not sold or in the process of being sold as set forth above,
then the CPG team under your direction must meet any alternative goals and
objectives for the business established by the CEO in his sole discretion, and
as approved by the Compensation Committee.
*     *     *
In order to receive the Retention Bonus either of the Performance Goals (1 or 2)
above must be met but not both. Notwithstanding anything to the contrary
contained in this letter, no payment shall be required to be made if neither of
the Performance Goals is met for any reason. Determination of whether a
Performance Goal has been achieved shall be made by LSI’s President and Chief
Executive Officer, in his sole and absolute discretion, and approved by the
Compensation Committee of the Board of Directors.

 



--------------------------------------------------------------------------------



 



Annex B
Form of Restrictive Covenants
Non-Solicitation
Until March 31, 2008, you shall not, without the prior written consent of the
LSI’s Chief Executive Officer, (i) directly or indirectly solicit (or encourage
any company or business organization in which you are an officer, employee,
partner, director, consultant or member of a technical advisory board to solicit
or employ) or (ii) refer to any employee search firms, any person who was
employed by LSI as of the date hereof.
Non-Competition
Until March 31, 2008, you shall not, without the prior written consent of the
LSI’s Chief Executive Officer, at any time or for any reason, anywhere in the
world, directly or indirectly (i) engage in any business or activity, whether as
an employee, consultant, partner, principal, agent, representative, stockholder
(except as a holder of less than 5% of the combined voting power of the
outstanding stock of a publicly held company) or in any other individual,
corporate or representative capacity, or render any services or provide any
advice to any business, activity, person or entity, if you know or reasonably
should know that such business, activity, service, person or entity, directly or
indirectly, competes in any material manner with LSI’s business as constituted
on the date hereof, or (ii) meaningfully assist, help or otherwise support any
person, business, corporation, partnership or other entity or activity, whether
as an employee, consultant, partner, principal, agent, representative,
stockholder (other than in the capacity as a stockholder of less than 5% of the
combined voting power of the outstanding shares of stock of a publicly held
company) or in any other individual, corporate or representative capacity, to
create, commence or otherwise initiate, or to develop, enhance or otherwise
further, any business or activity if you know or reasonably should know that
such business, activity, service, person or entity, directly or indirectly,
competes in any material manner with LSI’s business as constituted on the date
hereof. For the purposes of this Agreement, LSI’s competitors shall be those
companies listed in the “Competition” section of LSI’s Form 10-K for the fiscal
year ended December 31, 2006.
If at any time you violate the provisions above, any amounts remaining unpaid as
set forth in this Agreement as well as any benefits provided for in this
Agreement (other than those from qualified retirement or welfare plans) and any
continuing vesting of stock options or restricted stock units, if any, shall
immediately be forfeited and terminated, and any amounts already paid to me in
accordance with this Agreement, except for the sum of One Thousand Dollars
($1,000) shall, at LSI’s sole discretion, be required to be repaid by you to LSI
within ten (10) business days of LSI’s request in writing therefore. This
provision shall not affect LSI’s right to otherwise specifically enforce any
provision relating to non-solicitation or non-competition that is in this
Agreement or in any other agreement, document or plan applicable to me.

 